       Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 1 of 10



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304
     Telephone: 650.838.4300
 4   Facsimile: 650.838.4350

 5   Attorney for Respondent and Non-Party Google LLC

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10
     IN RE EX PARTE APPLICATION OF                 Case No. 20-mc-80156-JD
11   TATIANA AKHMEDOVA,
                                                   RESPONDENT AND NON-PARTY
12                                                 GOOGLE LLC’S REPLY IN SUPPORT OF
                          Applicant.               RENEWED MOTION FOR DE NOVO
13                                                 DETERMINATION OF DISPOSITIVE
                                                   MATTER REFERRED TO MAGISTRATE
14                                                 JUDGE OR, IN THE ALTERNATIVE, FOR
                                                   RELIEF FROM NONDISPOSITIVE
15                                                 ORDER OF MAGISTRATE JUDGE
16                                                 Date:    May 6, 2021
                                                   Time:    10:00 a.m.
17
                                                   Judge:   Hon. James Donato
18                                                 Courtroom 11, 19th floor

19

20

21

22

23

24

25

26

27

28
                                GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                      DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                              CASE NO. 20-MC-80156-JD
          Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 2 of 10



 1   I.      INTRODUCTION

 2           Respondent and Non-Party Google LLC (“Google”) respectfully requests that the Court

 3   grant its renewed Motion for De Novo Determination of Dispositive Matter Referred to

 4   Magistrate Judge or, in the alternative, Motion for Relief from Nondispositive Pretrial Order of

 5   Magistrate Judge, Dkt. No. 47 (“Renewed Motion”) regarding the Magistrate Judge’s November

 6   24, 2020 order. See Dkt. No. 30 (“Order”); Dkt. No. 45 (“Transcript”).

 7           It is unclear why Applicant opposes all but one of the modifications proposed by Google.

 8   See ECF No. 48 (“Opp.”). Applicant has no apparent stake in the modifications—Google

 9   produced the documents Applicant sought back in December 2020, fulfilling Google’s

10   obligations in this matter, and the proposals are non-controversial. Google simply asks the Court

11   to (1) confirm that it applied the de novo standard of review, consistent with the Court’s prior

12   decision in and reference to In re DMCA Subpoena to Reddit, Inc., 441 F. Supp. 3d 875, 880

13   (N.D. Cal. 2020) (“Reddit”) at the December 2020 hearing, (2) modify broad language that can be

14   misconstrued with regard to who bears the burden of establishing lawful consent under the federal

15   Stored Communications Act (“SCA”), 18 U.S.C. § 2701 et seq., and (3) limit the Order to the

16   facts of the case (Applicant consents to this modification).

17           Google proposes these modifications to avoid unnecessary legal disputes in countless

18   matters moving forward. In addition to other minor clarifications, there are three key sentences in

19   the Order that are problematic from a legal perspective:

20        ● Google insists that its verified-consent process is the only acceptable means for an account
            holder to indicate consent. (Order at 4);
21
          ● However, nothing in the SCA requires that consent be communicated in the manner
22
            Google prescribes or permits a service provider to dictate the form of acceptable consent.
23          (Id. at 5);

24        ● Google points to no evidence suggesting that Mr. Akhmedov is not the owner of the
            accounts… (Id.).
25

26           Since the issuance of the Magistrate’s Order, Google has already faced arguments that it

27   must now accept any form of consent that it is provided, and that the only way it may refute such

28

                                   GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
           Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 3 of 10



 1   consent is if Google affirmatively provides evidence that someone is not the account holder.1

 2   Google receives a huge volume of legal process, and it must be able to evaluate claims of account

 3   holdership to protect user privacy and avoid risk under the SCA. If a dispute exists, then it is the

 4   province of the Court to review the evidence and decide whether the proponent of the exception

 5   has established lawful consent. Google’s straightforward proposed modifications are designed to

 6   clarify the law in this regard and alleviate the issues the Order presents to Google from a legal

 7   and practical perspective going forward.

 8            Applicant’s Opposition to these modifications is not only peculiar since Google has long

 9   since produced the data requested in the underlying matter, but also meritless. Contrary to

10   Applicant’s argument, the Court authorized Google to raise these issues and any issues, other than

11   Google’s immediate production obligation, that “concern[ed] [Google] … as a legal matter” at a

12   later date. Tr. at 15:14-15. Further, there is no reason to depart from the Court’s prior ruling in

13   Reddit that orders on motions to quash by magistrate judges are reviewed de novo. See Tr. at

14   14:7-21. The Court’s logic regarding motions to quash applies equally to motions to quash in the

15   context of proceedings under Section 1782 of United States Code. Finally, Google’s proposed

16   modifications maintain the overall findings of the Order and simply clarify the law regarding

17   burden (well-established law that Applicant does not dispute) and correct misstatements of its

18   position.

19            Ultimately, Google’s concerns regarding the Order are meritorious, and Applicant’s

20   resistance to these changes is unfounded. Accordingly, for the reason set forth in its moving

21   papers and below, Google requests that the Court grant its Renewed Motion.

22   II.      ARGUMENT

23            A.     The Court authorized Google to raise any objections to the Order.

24            In its December 9, 2020 ruling, this Court specifically authorized Google to renew its

25   challenges to the Order, other than its challenge to production. ECF No. 43(“The production is

26   1
      While this case dealt with consent in the form of a sworn declaration that was found to be
27   sufficient under the facts, users attempt to provide consent to Google via means that are difficult
     or impossible to verify, including informal emails, handwritten letters, and oral requests made
28   over the phone.
                                                      -2-
                                   GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                          DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                  CASE NO. 20-MC-80156-JD
         Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 4 of 10



 1   without prejudice to any other objections Google would like to pursue on review of the magistrate

 2   judge’s order”) (emphasis added). Applicant incorrectly claims that the Court authorized Google

 3   only to raise “additional” issues with the Order.2 Opp. at 6. But the Court was clear that it

 4   reserved review of Google’s objections to the Order, except as to production:

 5          ●       This [order] is not tying Google’s hands in any way outside of this
                    one production deadline [to produce on the subpoena]. (Tr. at
 6
                    12:16-17);
 7
            ●       Now, after [Google produces], we can work on -- if there’s
 8                  anything else you'd like to discuss about the magistrate judge’s
                    order, I’d be happy to take it up at that point. We can do --
 9                  [Google] can propose whatever you’d like, [Applicant] can
                    respond, and then I will decide what to do. (Id. at 13:4-8.) (emph.
10                  added);
11          ●       [I]f there are still things you want to talk about with respect to the
                    magistrate judge's order, for example, we put to rest the production
12
                    issue but now you want to say, “Well, maybe the magistrate
13                  judge shouldn't have said x because that’s going to be
                    something that comes up in other cases because it’s phrased in
14                  a way that causes us concern as a legal matter, not just as a
                    business matter but as a legal matter,” that's fine. I’ll take a
15                  look at that. We’ve got plenty of time to do that and we'll do that,
16                  as I’ve said several times, in a reasoned and organized fashion. (Id.
                    at 15:6-18) (emph. added).
17
            Google’s Renewed Motion seeks review and modification of the Order to correct
18
     language regarding the SCA and Google’s positions that “cause[] … concern as a legal matter.”
19
     Id. at 15:12-16. This is precisely what the Court invited at the December hearing, contrary to
20
     Applicant’s representations that further review is unnecessary because the Court previously
21
     ordered Google to produce. See, e.g., Opp. at 5; 9; 11.3 Accordingly, the Renewed Motion is
22
     proper and consistent with the scope of the Court’s December ruling.
23

24   2
      Applicant cites generally to ECF No. 45, the transcript of the December 9, 2020 hearing, for her
25   contention that the Court only permitted briefing to raise “additional issues,” but that instruction
     or limitation does not appear anywhere in the transcript. Applicant may not invent requirements
26   or misrepresent the transcript to further her arguments.
     3
27    The Opposition attempts to collapse the distinction between this Court’s conclusion that the
     “heart” of the Order is “perfectly fine,” and its holding that Google may raise legal objections to
28   other aspects of the Order at a later date. Opp. at 9. As the above-cited excerpts of the Transcript
                                                     -3-
                                  GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 5 of 10



 1          B.      The Court should apply a de novo standard of review.

 2          Google seeks to confirm that the Court is applying a de novo standard of review to this

 3   matter. At the December 9, 2020 hearing on Google’s motion to quash, the Court explained that

 4   its Reddit decision was directly applicable. See Tr. at 14:7-21 (“...I have written at some length on

 5   what the appropriate standard of review is in exactly this context, a motion to quash a third-party

 6   subpoena….[in] In re DMCA Subpoena to Reddit…. [B]ut either under a de novo or clearly an

 7   erroneous review, the production order stands.”).

 8          Indeed, the logic of the Reddit decision applies here. That decision holds that a ruling by a

 9   magistrate judge resolving a motion to quash is dispositive when it resolves the “sole issue

10   presented” in the dispute between the parties. Reddit, 441 F. Supp. 3d at 880. That is the case

11   here—Applicant obtained the subpoena “on a freestanding basis independent of a complaint or

12   litigation,” making enforcement of that subpoena the only dispositive issue here. Id. Accordingly,

13   the Order, which purported to resolve the motion to quash, was dispositive.

14          “This determination matters because the procedures for reviewing a magistrate judge’s

15   decision depend on whether the parties consented to entry of a dispositive order.” Id. at 881.

16   There is a “stringent requirement” that consent vesting a magistrate with authority to enter

17   dispositive orders be “clear and unambiguous.” Id. (citations omitted). “In the absence of consent

18   by all the parties” to such an order, “a magistrate judge may hear all pretrial matters but may

19   address dispositive issues only in the form of a report and recommendation to a district judge, and

20   not in a final order or judgment.” Id.; see 28 U.S.C. § 636(b)(1)(B)-(C). In that circumstance, “the

21   parties may challenge the report and recommendation before a district judge,” who “makes a de

22   novo determination about the report and recommendation.” Reddit, 441 F. Supp. 3d at 881; see 28

23   U.S.C. § 636(b)(1).

24          Here, the record is clear that Google did not consent to entry of dispositive orders by the

25   Magistrate Judge. The “record shows that [Google’s] consent was never confirmed or explored by

26

27   make clear, those two aspects of the December 9, 2020 ruling are discrete, and this Court’s
     approval of the production obligation has no bearing on Google’s right under the Court’s decision
28   to request further review of the Order’s factual and legal issues here. See, e.g., Tr. 15:6-18.
                                                     -4-
                                  GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
         Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 6 of 10



 1   the [M]agistrate [J]udge, and the docket does not indicate that [Google] was ever advised of the

 2   right to appear before a district judge via a consent-or-declination form, or any other means.”

 3   Reddit, 441 F. Supp. 3d at at 881-82. Accordingly, the Magistrate Judge only had authority to

 4   issue a report and recommendation on Google’s motion to quash, which Google properly

 5   challenged. Under Reddit, the Court should review that report and recommendation de novo. Id.

 6   at 881.4

 7          Google therefore seeks confirmation on what standard of review is being applied.

 8   Separately, even under an abuse of discretion standard of review, the Court may modify the Order

 9   to correct misstatements and misinterpretations of the SCA. Pursuant to that standard, the “Court

10   reviews the magistrate judge’s findings of fact for clear error, and reviews legal conclusions to

11   determine whether they are contrary to law.” Bernstein v. Virgin Am., Inc., No. 15-CV-02277-

12   JST, 2017 WL 7156342, at *1 (N.D. Cal. June 28, 2017) (int. punctuation omitted) (citing United

13   States v. Doe, 136 F.3d 631, 636 (9th Cir. 1998)). Because the Order contains errors of law and

14   fact, it may be modified under this standard of review, as well.

15

16

17

18
     4
19    The cases Applicant cites regarding review of Section 1782 orders do not compel a different
     outcome, as Ninth Circuit courts routinely apply de novo review to Section 1782 orders or
20   acknowledge the validity of de novo review. See, e.g., Khrapunov v. Prosyankin, 931 F.3d 922,
     927, 931-34 (9th Cir. 2019) (Callahan, J., concurring) (stating that rulings on Section 1782
21   applications are dispositive and should be reviewed de novo); de Leon v. Clorox Co., No. 19-MC-
22   80296-EMC, 2021 WL 718840, at *3 (N.D. Cal. Feb. 24, 2021) (acknowledging Circuit split and
     considering magistrate’s order under de novo); Illumina Cambridge Ltd v. Complete Genomics,
23   Inc., No. 19-MC-80215-WHO, 2020 WL 1694353, at *2 (N.D. Cal. Apr. 7, 2020)
     (acknowledging that the “Ninth Circuit has not yet clearly ruled on this issue and courts have
24   applied different standards,” and reviewing under both a clear error and de novo standard “to
     avoid a needless battle about the standard of review that cannot affect the outcome.”) (int.
25   citations and quotation marks omitted); Advanced Micro Devices v. Intel Corp., No. C 01-7033,
26   2004 WL 2282320, at *1 (N.D. Cal. Oct. 4, 2004) (reviewing Section 1782 application de novo);
     see also In re Letters Rogatory from the Tokyo Dist. Prosecutor's Office, Tokyo, Japan, 16 F.3d
27   1016, 1018 n.1 (9th Cir. 1994) (“[O]rders made pursuant to § 1782 are final, and thus appealable
     under 28 U.S.C. § 1291.”); Wright & Miller, 12 Fed. Prac. & Proc. Civ. § 3068.3 (2d ed.)
28   (motions under § 1782 are dispositive matters).
                                                     -5-
                                  GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
         Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 7 of 10



 1           C.      The Court should modify the Order to correct the legal standard for
                     establishing consent under the SCA.
 2

 3           Applicant does not dispute that the party seeking the benefit of the SCA’s lawful consent

 4   exception, 18 U.S.C. § 2702(b)(3), must demonstrate that lawful consent exists. See, e.g., In re

 5   Google Assistant Priv. Litig., 457 F. Supp. 3d 797, 823 (N.D. Cal. 2020) (evaluating whether

 6   litigant seeking content from Google had “conclusively establish[ed] consent.”); compare

 7   Calhoun v. Google LLC, No. 20-CV-05146-LHK, 2021 WL 1056532, at *7 (N.D. Cal. Mar. 17,

 8   2021) (when Google seeks “benefit of the [lawful consent] exception, [then] it is Google’s burden

 9   to prove consent.”); Matera v. Google Inc., No. 15-CV-04062-LHK, 2016 WL 5339806, at *17

10   (N.D. Cal. Sept. 23, 2016) (same); In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1028 (N.D. Cal.

11   2014) (citing In re Pharmatrak, Inc., 329 F.3d 9, 19 (1st Cir. 2003)) (burden of proof is on “the

12   party seeking the benefit of the exception” to the Wiretap Act, 18 USC § 2511(2)(d)).

13           Google simply asks that the Court modify the Order to clarify the obligations of a litigant

14   claiming the benefit of the lawful consent exception, by removing broad language that is not

15   limited to the facts of this matter. As drafted, the Order suggests that once any form of consent is

16   provided, providers such as Google cannot require any form of account verification, and must

17   introduce evidence to rebut claims of account holdership. See, e.g., Order at 5 (“nothing in the

18   SCA … permits a service provider to dictate the form of acceptable consent” and “Google points

19   to no evidence suggesting that Mr. Akhmedov is not the owner of the accounts.”) (emph. added).

20   This language has already been cited to Google for the proposition that it cannot seek any form of

21   account verification to validate claims of account holdership, and that once consent has been

22   provided in any manner ranging from handwritten notes to informal requests over the phone,

23   Google must present evidence to show that someone is not the account holder in order to argue

24   that the consent is insufficient.5

25

26   5
       Google does not verify an individual’s identity upon account creation, and therefore cannot be
27   tasked with proving or disproving who owns an account. Accordingly, because Google does not
     already know who holds each account, it is not feasible for Google to disprove claims of account
28   holdership.
                                                      -6-
                                   GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                          DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                  CASE NO. 20-MC-80156-JD
         Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 8 of 10



 1          Applicant is incorrect that the Magistrate “simply confirmed that Google is not permitted

 2   to rely on its own verified consent process as the sole manner of confirming that … consent has

 3   been provided, usurping all other forms of consent permitted under the SCA.” Opp. at 12. Google

 4   did not make the argument that its method was the sole manner in which consent could be

 5   provided under the SCA. Instead, Google argued that Applicant had not demonstrated that Temur

 6   Akhmedov was the account holder because he could not access his account, and as a result,

 7   Google could not verify whether he in fact, was the holder of the accounts for which he was

 8   consenting in this specific matter. See ECF No. 47-8 (Transcript of Nov. 24, 2020 Hearing) at

 9   7:12-16 (“Google’s position is not that it dictates necessarily what lawful consent is … [but] that

10   lawful consent here should be consistent with Google’s verification process”) (emph. added). The

11   Magistrate Judge reviewed the evidence and disagreed, finding that under the facts of the case,

12   Temur Akhmedov’s signed declaration was sufficient.6

13          Google’s concerns with this language is not hypothetical. Providers must adhere to high

14   standards to ensure compliance with SCA, both to protect user privacy and protect themselves

15   from liability. As part of that, they must be able to develop processes to determine whether

16   someone is, in fact, the account holder before disclosing the content of an account. Cf. Negro v.

17   Superior Court, 230 Cal. App. 4th 879, 897 n.3 (2014), as modified (Nov. 18, 2014). But the

18   Order suggests that setting any such standards is impermissibly “dictating” consent. See Order at

19   4 (“Google insists that its verified consent process is the only acceptable means for an account

20   holder to indicate consent”); id. at 5 (“nothing in the SCA requires that consent be communicated

21   in the manner Google prescribes.”).

22          As drafted, the Order appears to suggest that providers cannot develop such processes and

23   dispute claims regarding account holdership absent litigation. This is not the law, and this

24

25   6
       Applicant incorrectly claims that Google argued lawful consent “can only be demonstrated
26   through Google’s account verification process wherein an email is sent directly from the
     account(s) at issue,” but Applicant’s only basis for this assertion is Applicant’s interpretation of
27   Google’s assertion in its objection letter that “verification is necessary to establish lawful consent
     under the SCA.” Opp. at 11; see ECF No. 20-4 at 5. As the record makes clear, Google has not
28   argued that its process is the only way to verify consent.
                                                     -7-
                                  GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 9 of 10



 1   language has emboldened subpoenaeing parties to claim that any form of consent is arguably

 2   “lawful consent,” and Google cannot require account verification. As a provider that receives a

 3   high volume of “consents,” Google is far better situated than Applicant to identify the problems

 4   that some language in the Order presents. Google requests these modifications not to “streamline

 5   Google’s legal compliance tasks,” as the Opposition claims, but because it has already seen

 6   firsthand the privacy and legal risk that litigants’ misunderstanding and misapplication of this

 7   broad language introduces. Opp. at 12. Accordingly, the Order should be corrected to clarify the

 8   law and to ensure that litigants do not selectively misapply the language of the Order going

 9   forward.

10          D.      Applicant consents to limiting the Order to the facts of the case.

11          As noted in Google’s moving papers, Applicant consents to the following modification to

12   limit the Order to the facts of the case: “The Court emphasizes that this Order is limited to the

13   facts and circumstances in this rather unique case, and is not intended to be representative of any

14   production obligations vel non for Google in other cases.” See Renewed Motion at 10. Google

15   requests that the Court modify the Order to include this language, which is consistent with the

16   Court’s December 9, 2020 ruling. See ECF No. 43 (“The Court emphasizes that the production

17   here is limited to the facts and circumstances in this rather unique case, and is not intended to be

18   representative of any production obligations vel non for Google in other cases.”).

19          Contrary to Applicant’s argument that this change is sufficient to prevent misapplication

20   of the Order in future cases, this addition alone does not address the implications of problematic

21   language elsewhere in the Order. Parties will selectively rely upon the few broad sentences in the

22   Order discussed above—and in fact, are already doing so—to seek production based on any type

23   of consent they see fit. If this addition is the only modification, Google will continue to face

24   claims that any form of consent, irrespective of its legitimacy or verifiability, must be accepted to

25   demonstrate that someone is, in fact, the account holder, absent evidence that the individual is not

26   the account holder.

27

28
                                                     -8-
                                  GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                         DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 49 Filed 04/22/21 Page 10 of 10



 1   III.   CONCLUSION

 2          For the reasons set forth herein, and in its moving papers, Google respectfully requests

 3   that this Court grants its Renewed Motion and adopt the proposed order submitted with its

 4   moving papers.

 5

 6
     DATED: April 22, 2021                        PERKINS COIE LLP
 7
                                                  By: /s/ Julie E. Schwartz
 8                                                Julie E. Schwartz
 9                                                Attorney for Respondent and Non-Party
                                                  Google LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -9-
                                 GOOGLE’S REPLY ISO RENEWED NOM AND MOTION DE NOVO DETERMINATION OF
                                                        DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                CASE NO. 20-MC-80156-JD
